SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1246
CA 14-01443
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF ELVIS CASTILLO,
PETITIONER-APPELLANT,

                      V                            MEMORANDUM AND ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FREDERICK A. BRODIE OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an amended judgment of the Supreme Court, Wyoming
County (Michael M. Mohun, A.J.), entered April 16, 2014 in a
proceeding pursuant to CPLR article 78. The amended judgment
dismissed the petition.

     It is hereby ORDERED that the amended judgment so appealed from
is unanimously affirmed without costs.

     Memorandum: Petitioner commenced this proceeding pursuant to
CPLR article 78 challenging respondent’s denial of two inmate
grievances he filed while he was incarcerated at Attica Correctional
Facility and Upstate Correctional Facility. Because petitioner failed
to exhaust his administrative remedies, Supreme Court properly
dismissed the petition. “It is hornbook law that one who objects to
the act of an administrative agency must exhaust available
administrative remedies before being permitted to litigate in a court
of law” (Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57; see
Matter of Bennefield v Annucci, 122 AD3d 1329, 1331). Moreover, there
is no basis in the record for us to conclude that exhaustion is not
required because “pursuit of the administrative [process] would have
been futile” (People ex rel. Martinez v Beaver, 8 AD3d 1095, 1095).




Entered:    November 20, 2015                    Frances E. Cafarell
                                                 Clerk of the Court